Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 16/682,585 filed on November 13, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gokita et al (JP2019174324A) in view of Manwaring et al (US Pat No. 5711299).

    PNG
    media_image1.png
    589
    533
    media_image1.png
    Greyscale

Prior Art: Gokita
Regarding claim 1, Gokita discloses a magnetic sensor (10), comprising: a magneto-sensitive portion (inside of 60a); and an excitation wiring (61) formed in a wiring region (region of 21) above the magneto- sensitive portion through intermediation of an insulating film(22) , the excitation wiring having a plurality of conductor portions (turns of 61) arranged in order across 
However, Manwaring discloses a current flowing through the excitation wiring having a current density of which an absolute value becomes zero in a vicinity of a center of the magneto-sensitive portion and continuously increases toward an outer side of the magneto-sensitive portion (col 5 lines 50- col 6 lines 10 discloses having zero magnitude in the field at right angles. Therefore will increase one once of the region and not being influence by cancelling fields).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gokita in view of Manwaring in order to detect the magnetic field in between the region. 


Regarding claim 2, Gokita discloses wherein an interval between centers of two of the plurality of conductor portions which are adjacent to each other along the at least one radial direction decreases as separating away from the center axis of the magneto-sensitive portion (as shown in figs 3 and 7 where the conductors separating away from each other). 
Regarding claim 3, Gokita discloses wherein a width of each of the plurality of conductor portions along the at least one radial direction decreases as separating away from the center axis of the magneto-sensitive portion (par 50 discloses figs 3 and 7 are different because how the conductor is wound in clockwise and counter clockwise. Therefore the width can also be changed based on specific need).

	Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising: wherein the wiring region comprises: a first wiring region; and  33 a second wiring region located on an inner side of the first wiring region, wherein the excitation wiring comprises: a first excitation wiring formed in the first wiring region; and a second excitation wiring and a third excitation wiring formed in the second wiring region, wherein the plurality of conductor portions comprises: a plurality of first conductor portions forming the first excitation wiring, the plurality of first conductor portions arranged in order across the at least one radial direction; a plurality of second conductor portions forming the second excitation wiring, the plurality of second conductor portions arranged in order across the at least one radial direction; and a plurality of third conductor portions forming the third excitation wiring, the plurality of third conductor portions arranged alternately with the plurality of second conductor portions across the at least one radial direction, wherein an interval between centers of two of the plurality of first conductor portions which are adjacent to each other along 

Claim 5 is also objected as it depends on claim 4.

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising: wherein the wiring region comprises: a first wiring region; and a second wiring region located on an inner side of the first wiring region, wherein the excitation wiring comprises: a first excitation wiring formed in the first wiring region; and a second excitation wiring formed in the second wiring region, wherein the plurality of conductor portions comprises: a plurality of first conductor portions forming the first excitation wiring, the plurality of first conductor portions arranged in order across the at least one radial direction; and a plurality of second conductor portions forming the second excitation wiring, the plurality of second conductor portions arranged in order across the at least one radial direction, wherein an interval between centers of two of the plurality of first conductor portions which are adjacent to each other along the at least one radial direction decreases as separating away from the center 

Claim 7 is also objected as it depends on claim 6.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising: wherein the excitation wiring comprises: a first excitation wiring formed on the insulating film; and a second excitation wiring formed to overlap the first excitation wiring through intermediation of an interlayer insulating film, wherein the plurality of conductor portions comprises: a plurality of first conductor portions forming the first excitation wiring, the plurality of first conductor portions arranged in order across the at least one radial direction; and a plurality of second conductor portions forming the second excitation wiring, the plurality of second conductor portions arranged in order across the at least one radial direction adjacent to the plurality of first conductor portions, wherein an interval between centers of two of the plurality of first conductor portions which are adjacent to each other in the at least one radial 36 direction decreases as separating away from the center axis of the magneto- sensitive portion, and wherein, along the at least one radial direction, at least one second conductor portion of the plurality of second conductor portions positions between two first conductor portions of the plurality of first conductor portions in combination with the other limitations of the claim.

Claim 9 is also objected as it depends on claim 8.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising: wherein an interval between centers of two of the plurality of conductor portions which are adjacent to each other along the at least one radial direction, is constant, and wherein each of the plurality of conductor portions is electrically isolated from each other in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cesaretti et al (US Pat No. 9645220): discloses AMR and TMR sensors. 

Yamashita et al (USPGPub 20100117638): discloses a magnetic sensor with winding conductor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868